 

EXHIBIT 10.1

 

Form of Promissory Note

 

 

 



 



PROMISSORY NOTE



 



$500,000.00 Minneapolis, MN July 9, 2019





 

             FOR VALUE RECEIVED, Vegalab, Inc. ("Borrower") promises to pay to
the order of ______________. or its successors and assigns ("Holder") at
_________________, or such other address as it may designate from time to time,
the principal sum of FIVE HUNDRED THOUSAND DOLLARS ($500,000) (the “Loan
Amount”), together with interest thereon as set forth herein, on the following
terms and conditions:

 

1.Interest. Borrower will pay interest on the unpaid principle amount hereof
from time to time outstanding at the rate of SIX PERCENT (6%) per annum.

 

2.Payment Schedule. Principal and interest on this Note shall be payable in
equal monthly installments beginning April 1, 2020 and continuing until November
1, 2020, at which time all outstanding principal and Interest shall be due. Any
partial payment of this Note shall be applied first to accrued interest and then
to principal.

 

3.Prepayment. This Note may be prepaid, in whole or in part, at any time at the
Borrower's option.

 

4.Warrant Kicker. As additional consideration for the making of this loan
Borrower has granted to Holder a Stock Purchase Warrant exercisable at any time
on or prior to July 9, 2023, pursuant to which Holder has the right to purchase
3,400,000 shares of the Borrower’s Common Stock (the “Shares”) for $1.00 per
share.

 

5.Intellectual Property. Any intellectual property in use by the Borrower, in
particular the intellectual property owned by the Swiss entity that is under
common control with any owner of Borrower, shall be assigned to Borrower.

 

6.Controller. Borrower agrees to give financial visibility to Phyllis Okochi,
the CFO of Borrower.

 

7.UCC Liens. In the event that Borrower fails to secure terminations for any
outstanding UCC lien statements that have been filed against Borrower as debtor
by August 1, 2019, Borrower agrees to convey $500,000 of inventory to Holder,
which Borrower agrees to purchase back from Holder at a 15% premium.

 

8.Warranties and Representations. The Borrower hereby warrants, represents and
certifies to and for the benefit of Holder as follows:

 

8.1       Borrower is under no legal disability to execute, deliver and perform
the Note;

 

8.2       the execution, delivery and performance by Borrower of the agreements
within this Note will not violate any Jaw, rule, regulation or court order or
result in the breach of or constitute a default under any indenture or loan,
credit or other agreement or instrument to which Borrower is a party or by which
its properties may be bound or affected or result in the creation or imposition
of any lien, charge or encumbrance of any nature upon any of its properties or
assets contrary to the terms of any such instrument or agreement;

 

8.3       the Note constitutes the legal, valid and binding obligation of
Borrower enforceable in accordance with its respective terms (except, as to
enforceability, to the extent limited by bankruptcy, insolvency and other
similar laws affecting creditors’ rights generally);

 

 

 

 

8.4       there is no suit, action or proceeding pending or, to the knowledge of
Borrower, threatened against or affecting Borrower or Guarantor before any
court, arbitrator, administrative agency or other governmental authority which,
if adversely determined, would materially and adversely affect its business,
properties, operations, assets or condition (financial or otherwise) or the
validity of any of the transactions contemplated by the Note, or the ability of
Borrower or Guarantor to perform its or his obligations hereunder or thereunder
or as contemplated hereby or thereby;

 

8.5       Neither Borrower nor Guarantor is in default of a material provision
under any material agreement, instrument, decree or order to which it or he is a
party or to which its or his property is bound or affected;

 

8.6       All financial information of the Borrower and the Guarantor provided
to the Holder is true, accurate and complete as of the date of such information.
There has been no material adverse change in the Borrower’s or Guarantor’s
financial condition from the date of such information. All financial statements
of the Borrower and the Guarantor fully and fairly present the financial
condition of the Borrower or the Guarantor, as the case may be, on the dates
thereof and the results of its operations for the periods covered thereby. The
Borrower and the Guarantor have filed all required state, federal and local tax
returns and have paid, or made arrangements for the payment of, all taxes due
and owing,

 

8.7       Borrower has not entered into any loan agreements, executed any notes,
or further encumbered the Collateral, except as disclosed to Holder and outlined
on Exhibit A attached hereto.

 

9.Covenant. In addition to the covenants and agreements of Borrower set forth
and contained herein and the documents related hereto, Borrower hereby covenants
and agrees to and with Holder to keep, perform, enforce and maintain in full
force and effect all of the terms, covenants, conditions and requirements of the
Note.

 

10.Default and Remedies.

 

10.1       As used herein, the term “Event of Default” shall mean and include
each or all of the following events:

 

10.1.1       Borrower shall fail to pay, within ten (10) days after the due date
thereof, any amounts required to be paid by Borrower under the Note or any other
indebtedness of Borrower to Holder, whether any such indebtedness is now
existing or hereafter arises and whether direct or indirect, due or to become
due, absolute or contingent, primary or secondary or joint or joint and several;

 

10.1.2       Borrower or Guarantor shall fail to observe or perform any of the
covenants, conditions or agreements to be observed or performed by it or he
under the Note or Guaranty or any credit or similar agreement between Borrower
and Holder for a period of twenty (20) days after written notice, specifying
such default and requesting that it be remedied, given to Borrower by Holder;

 

10,1.3       Borrower or Guarantor shall file a petition in bankruptcy under any
present or future state or federal bankruptcy act or under any similar federal
or state law, or shall be adjudicated a bankrupt or insolvent, or shall make a
general assignment for the benefit of his creditors, or shall be unable to pay
its debts generally as they become due; or if a petition or answer proposing the
adjudication of Borrower or Guarantor as a bankrupt under any present or future
state or federal bankruptcy act or any similar federal or state law shall be
filed in any court and such petition or answer shall not be discharged or denied
within sixty (60) days after the filing thereof;

 

10.1.4       final judgment(s) for the payment of money shall be rendered
against Borrower or Guarantor and shall remain undischarged for a period of
thirty (30) days during which execution shall not be effectively stayed;

 

 

 

 

10.1.5       Borrower or Guarantor shall be or become insolvent (whether in the
equity or bankruptcy sense);

 

10.1.6       any representation or warranty made by Borrower in the Note or
Guarantor in the Guaranty shall prove to be untrue or misleading in any material
respect, or any statement, certificate or report furnished hereunder or under
any of the foregoing documents by or on behalf of Borrower or Guarantor to
Holder shall prove to be untrue or misleading in any material respect on the
date when the facts set forth and recited therein are stated or certified;

 

10.1.7       Guarantor shall die or take any action to revoke or terminate the
Guaranty, provided however, the same shall not constitute an Event of Default
unless Borrower is unable to provide a substitute guarantor that is reasonably
satisfactory to Holder within ninety (90) days following the death of the
Guarantor.

 

10.2       Rights and Remedies. Upon the occurrence of an Event of Default or at
any time during its continuance, Holder may, at its option, exercise any and all
of the following rights and remedies (and any other rights and remedies
available to it):

 

10.2.1       Holder may, without notice, declare immediately due and payable all
unpaid sums due to it under this Note, and to demand immediate payment of the
Note;

 

10.2.2       Holder shall have the right, in addition to any other rights
provided by law, to enforce its rights and remedies under the Note.

 

11.Notices. All notices required pursuant to the terms of this Note shall be in
writing and either delivered personally or sent by United States mail. If sent
by mail, notice shall be deemed given the second day following its posting when
deposited in the US mail, properly addressed and postage prepaid.

 

12.Security Interest. This Note is secured by all of Borrower’s present and
future assets, wherever located, including but not limited to the Borrower’s
accounts, chattel paper, inventory, equipment, instruments including promissory
notes, investment property, documents, deposit accounts, letter of credits
rights, general intangibles, supporting obligations and all proceeds and
products of the foregoing (the “Collateral”). Holder’s Security Interest shall
be evidenced by a UCC Financing Statement to be filed promptly upon receipt of
funds by Borrower, and updated from time to time with the Nevada Secretary of
State,

 

13.Personal Guarantee. Prompt repayment of this Note according to its terms is
personally and unconditionally guaranteed by David Selakovic (“Guarantor”),
pursuant to the terms of the attached Amended Personal Guarantee of even date
herewith.

 

14.Costs of Collection. Borrower agrees to pay all costs of collection of this
Note, including, but not limited to, reasonable attorneys' fees and legal
expenses.

 

15.Governing Law. This Note shall be governed by and construed in accordance
with the laws of the State of Minnesota.

 

16.Remedies. The remedies of Holder as provided herein shall be cumulative and
concurrent and may be pursued singularly, successively or together, at the sole
discretion of Holder, and may be exercised as often as occasion there for shall
occur; and the failure to exercise any such right or remedy shall in no event be
construed as a waiver or release thereof.

 

17.Performance. Borrower waives presentment for payment, demand, notice of
demand, notice of nonpayment or dishonor, protest and notice of protest of this
Note, and all other notices in connection with the delivery, acceptance,
performance, default or enforcement of the payment of this Note.

 

 

 

 

18.Waiver. Holder shall not be deemed by any act of omission or commission to
have waived any of its rights or remedies hereunder unless such waiver is in
writing and signed by Holder, and then only to the extent specifically set forth
in the writing. A waiver with reference to one event shall not be construed as
continuing or as a bar to or waiver of any right or remedy as to a subsequent
event.

 

19.Usury. All agreements herein are expressly limited so that in no contingency
or event whatsoever shall the amount paid or agreed to be paid to Holder for the
use, forbearance or detention of the money to be advanced hereunder exceed the
highest lawful rate permissible under applicable usury laws. If from any
circumstances whatsoever fulfillment of any provision hereof at the time
performance of such provisions shall be due shall involve transcending the limit
of validity prescribed by law which a court of competent jurisdiction may deem
applicable hereto, then the obligation to be fulfilled shall be reduced to the
limit of such validity, and if from any circumstance Holder shall ever receive
as interest an amount which would exceed the highest lawful rate, such amount
which would be excessive interest shall be applied to the reduction of the
unpaid principal balance due hereunder and not to the payment of interest.

 

20.Counterparts. This Note may be executed in any number of counterparts, each
of which shall be deemed an original, but all of which when taken together shall
constitute but one and the same instrument. Executed copies of the signature
page(s) of this Note sent by facsimile or transmitted electronically in either
Tagged Image File Format (“TIFF”) or Portable Document Format (“PDF”) shall be
treated as originals, fully binding and with full legal force and effect, and
Borrower waives any rights it may have to object to such treatment. If
delivering an executed counterpart of this Note by facsimile, TIFF or PDF,
Borrower shall also deliver a manually executed counterpart of this N ote, but
the failure to deliver a manually executed counterpart should not affect the
validity, enforceability, and binding effect of this Note. The page(s) of any
counterpart of this Note containing Borrower’s signature or the acknowledgement
of such party’s signature hereto may be detached therefrom without impairing the
effect of the signature or acknowledgement, provided such pages are attached to
any other counterpart identical thereto except having additional pages
containing the signatures or acknowledgements thereof of other parties.

 

IN WITNESS WHEREOF, this Note has been executed as of the date set forth above.

 

Vegalab, Inc. (Borrower)       By: David Selakovic   Its: CEO  



 

 

 

